DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to Applicant’s filed remarks on 10/03/2022, claim 22 has been rejoined.  Claims 12-16, 18, 21, and 22 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deis et al. (U.S. Pub. No. 2014/0162024) in view of Reichental et al. (U.S. Pat. No. 5,203,761).
Regarding claim 12: Deis discloses a method of converting sheet stock material into a dunnage product, the method comprising the steps of: advancing plies of sheet stock material along separate respective paths (Figs. 1-3; via multilayer strips 10 fed in different paths in respect to the end flaps) ; connecting the modified plies together along longitudinal portions thereof (Figs. 1-3; via along line 18), after each ply has been converted into the generally three-dimensional shape (Fig. 3; via the shown each ply 10 shaped in three dimensional shape with the extended out flaps), to form a dunnage strip (Fig. 6); and encouraging separation of a crumpled laterally-extending free edge of one of the plies from another crumpled laterally-extending free edge of the one of the plies in the dunnage strip to form a dunnage product having an X-shape cross-section (Fig. 6, the shown X-shape formed dunnage, being separated at lines 24 as shown in Fig. 2).
Deis does may not disclose the step of separately randomly crumpling multiple generally planar plies of sheet stock material to form modified plies, each modified ply having a generally three-dimensional shape and laterally-extending crumpled edge portions.  However, Reichental discloses similar method with the step of separately and randomly crumpling multiple plies of sheet material to form modified plies, each having three-dimensional shape and lateral extending crumpled edge portion, see for example (Figs. 2 & 8; via each crumpled ply P’, P”, P”’ being advanced in different path and formed in three dimensions prior to joining).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant’s claimed invention, to have modified Deis’s method, by having the step of deeding each ply in different path and crumpling them in three dimensions shape prior to joining, as suggested by Reichental, in order to simplify the embossing and crumpling of the material process by pre-crumpling them and avoiding the heat or pressure application, and further avoid the step transporting and storing a bulky embossed material prior to use, as a result come up with less expensive to use apparatus (column 2, lines 5-35).
Regarding claim 13: Deis discloses the step of separately randomly crumpling step includes drawing each of the generally planar plies through a separate chute, where each chute has converging side walls (Figs. 3-5; via each play’s edges been drawn through separate chute considering separator or core 52).
Regarding claim 14: Deis discloses the step of minimizing overlap of a laterally-extending free edge of one of the plies with another laterally-extending free edge of the one of the plies, see for example (Fig. 3; via the shown free edges of the plies).
Regarding claim 15: Deis discloses advancing step includes drawing the sheet of material between rotating opposed members, (Fig. 3; via webs 10 between rotating members 74/76 and/or 82/84).
Regarding claim 16: Deis discloses the connecting step includes slitting and displacing portions of the modified plies out of a planar configuration, thereby forming a longitudinally-extending line of connection spaced from laterally-extending free edges of the crumpled edge portions of the modified plies, (Figs. 1-3; via the slitting longitudinal line 18).
Regarding claim 18: Deis discloses the step of circumferentially constraining the crumpled edge portions of the dunnage strip after the connecting step, see for example (Figs. 3-6; via the shown after connecting the plies the crumpled edges formed, as shown by Fig. 6).
Regarding claim 21: Deis disclose the step of severing distinct dunnage products from the dunnage strip (Figs. 1, 2, and 6; via severing line 24).
Regarding claim 22: a dunnage product having an X-shape cross section produced, see for example (Fig. 6; via the final formed X-shaped dunnage product).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art in record suggest the use of multiple plies to form a final dunnage product.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731